J-S30018-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MUHAMMAD A. JOHNSON,                       :
                                               :
                       Appellant.              :   No. 861 EDA 2018


          Appeal from the Judgment of Sentence, November 17, 2017,
             in the Court of Common Pleas of Philadelphia County,
             Criminal Division at No(s): CP-51-CR-0009984-2016.


BEFORE: PANELLA, P.J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY KUNSELMAN, J.:                           FILED AUGUST 19, 2019

        Muhammad Johnson appeals from the judgment of sentence imposed

after a jury convicted him of first-degree murder and related charges.1 We

affirm.
      The trial court summarized the evidence presented at trial as follows:

          On August 31, 2006, in the Mantua section of Philadelphia,
          at approximately 8:00 P.M., a sleeping Jymir Burbage was
          awoken by a shouting quarrel between his father, decedent
          Pierre Russell Buddy Burbage, and [Johnson’s] girlfriend.
          The two men, [Johnson and Burbage], were roommates.
          Burbage accused [Johnson’s] girlfriend, Amira Harris, of
          playing her music too loud and yelled at her to lower the
          volume.     Immediately following the argument, Harris
          contacted Johnson, informed him of the confrontation and
          told him to come home. Afterwords, Burbage entered the
          room where his minor son, Jymir, was sleeping and told him
          to “grab the keys and turn off the light,” and they proceeded
____________________________________________


1   18 Pa.C.S.A § 2502(a).
J-S30018-19


         to leave the apartment. As they exited the apartment, and
         walked down the stairs, Harris trailed behind them.
         Burbage and his son proceeded to the nearby Mantua
         Recreation Center.

            While Burbage and his son were standing on the porch of
         the    Mantua     Recreation  Center,    Johnson    arrived,
         approximately thirty minutes later, walked up to [Burbage]
         and said “[a]re we really going to do this P?” (referring to
         [Burbage]). Burbage responded, “[y]ou already pulled out
         the ratchet.” (referring to a gun). The two men started
         arguing and Johnson shot [Burbage] three times from a
         distance of approximately six feet, and then ran away from
         the crime scene. Amira Harris, a witness to the shooting
         who testified that Johnson was the shooter, also ran away.
         At trial, after taking the oath, Jymir positively identified
         Johnson, by point of finger, as the person who shot his
         father.

            Additionally, the Mantua Recreation Center had
         surveillance cameras pointed in the direction of the crime
         scene, so large portions of the incident were captured on
         video. At trial, Detective Thorsten Lucke presented a
         compilation video of various camera angles taken from
         surveillance footage that depicted the homicide. The video
         was also shown during the examination of Amira Harris who
         identified [Johnson] on the surveillance footage.

             Crime Scene Officer Gregory Yatcilla testified that three
         fired cartridge casings and a copper fragment were
         recovered from the scene. Dr. Lindsay Simon, the assistant
         medical examiner who conducted the autopsy, testified that
         the cause of death was multiple gunshot wounds. The first
         bullet struck [Brubage’s] right chest, piercing his liver,
         aorta, and lungs and would have independently been nearly
         instantly fatal. In addition, Dr. Simon also testified that the
         manner of death was homicide.

Trial Court Opinion, 7/12/18, at 2-3 (citations omitted).

      After hearing the above evidence, the jury convicted Johnson of first-

degree murder and related charges. Thereafter, the trial court imposed an

aggregate sentence of life in prison without the possibility of parole. The trial

                                      -2-
J-S30018-19



court denied Johnson’s timely filed post-sentence motion.          This appeal

followed. Both Johnson and the trial court have complied with Pa.R.A.P. 1925.

      Johnson raises three issues on appeal:

         I.     Should [Johnson] be awarded an arrest of judgment
                on murder in the first degree and all related charges
                where, as here, the evidence is insufficient to sustain
                the verdict?

         II.    Should [Johnson] be awarded a new trial on the
                charge of murder in the first degree where, as here,
                the greater weight of the evidence does not make out
                the crimes charged?

         III.   Should [Johnson] be awarded a new trial where, as
                here, the prosecutor engaged in gross misconduct
                when vouching for the evidence.

Johnson’s Brief at 3 (excess capitalization omitted). We will address the issues

in the order presented.

      In his first issue, Johnson challenges the sufficiency of the evidence

supporting his convictions. Our standard of review is well settled:

         The standard we apply in reviewing the sufficiency of the
         evidence is whether viewing all the evidence admitted at
         trial in the light most favorable to the verdict winner, there
         is sufficient evidence to enable a fact-finder to find every
         element of the crime beyond a reasonable doubt. In
         applying [the above] test, we may not weigh the evidence
         and substitute our judgment for the fact-finder. In addition,
         we note that the facts and circumstances established by the
         Commonwealth need not preclude every possibility of
         innocence. Any doubts regarding a defendant’s guilt may
         be resolved by the fact-finder unless the evidence is so weak
         and inconclusive that as a matter of law no probability of
         fact may be drawn from the combined circumstances. The
         Commonwealth may sustain its burden of proving every
         element of the crime beyond a reasonable doubt by means
         of wholly circumstantial evidence. Moreover, in applying the

                                      -3-
J-S30018-19


         above test, the entire record must be evaluated and all
         evidence actually received must be considered. Finally, the
         [trier] of fact while passing upon the credibility of the
         witnesses and the weight of the evidence produced, is free
         to believe all, part or none of the evidence.

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa. Super. 2011) (citations

omitted). “Because evidentiary sufficiency is a question of law, our standard

or review is de novo and our scope of review is plenary.” Commonwealth v.

Diamond, 83 A.3d 119, 126 (Pa. 2013).

      Although Johnson challenges the sufficiency of the evidence supporting

all of his convictions, his supporting argument is limited to the first-degree

murder conviction.     Thus, we will limit our consideration of this issue

accordingly.

      “A criminal homicide constitutes murder of the first degree when it is

committed by an intentional killing.” 18 Pa.C.S.A. § 2502(a). An “intentional

killing” is defined as a “[k]illing by means of poison, or by lying in wait, or by

any other kind of willful, deliberate and premeditated killing.” 18 Pa.C.S.A. §

2502(d). Our case law has held in order for an individual to be convicted of

first-degree murder, “the Commonwealth must prove: 1) that a human being

was unlawfully killed; 2) that the defendant perpetrated the killing; and 3)

that the defendant acted with malice and a specific intent to kill.”

Commonweath v. Stiles, 143 A.3d 968, 982 n.7 (Pa. Super. 2016) (citation

omitted). This Court has also stated the third element to include proof that

“the killing was willful, deliberate, and premeditated.” Commonwealth v.

Dowling, 883 A.2d 570, 573 (Pa. Super. 2005).

                                      -4-
J-S30018-19



      The trial court found no merit to Johnson’s sufficiency challenge:

             Here, the evidence shows that [Johnson] committed
         first-degree murder.      Certainly, [his] conduct was the
         product of premeditation and deliberation.                See
         [Commonwealth v. Fisher, 769 A.2d 1116, 1124 (Pa.
         2001). (holding that “[t]he period of reflection necessary to
         constitute premeditation may be very brief; in fact, the
         design to kill can be formulated in a fraction of a second”).
         [Johnson’s] conduct alone, shooting the unarmed victim in
         a vital part of his body from six feet away, is sufficient
         evidence of malice and intent to kill to sustain a verdict of
         murder in the first degree.         See Commonwealth v.
         Holley, 945 A.2d 241 (Pa. Super. 2008) (holding that a
         defendant’s intent can be proven by direct or circumstantial
         evidence). Indeed, “[s]pecific intent to kill as well as malice
         can be inferred from the use of a deadly weapon upon a vital
         part of the victim’s body.” Commonwealth v. Padilla, 80
         A.3d 1238, 1244 (Pa. 2013), cert. denied, 134 S.Ct. 2725
         (2014). See Commonwealth v. Bond, 652 A.2d 308, 311
         (Pa. 1995) (noting that a gun is “clearly a deadly weapon”);
         Commonwealth v. Solano, 906 A.2d 1180, 1192 (Pa.
         2006), cert. denied, 550 U.S. 938 (2007) (noting that one
         of the factors that “weighs in on the element of intent” is
         “the precise distance from which the bullets were fired”);
         Commonwealth v. Rodgers, 456 A.2d 1352, 1354 ([Pa.]
         1983) (ruling that a shotgun fired within a short range of
         the victim “establishes specific intent to take life”);
         Commonwealth v. Davis, 421 A.2d 179 (Pa. 1980)
         (holding the Commonwealth established specific intent to
         kill through the evidence that the defendant shot unarmed
         victim); Commonwealth v. Chine, 40 A.3d 1239, 1242
         (Pa. Super. 2012) (holding that evidence of a defendant
         shooting an “unsuspecting, unarmed” victim clearly
         indicated specific intent to kill and malice).

Trial Court Opinion, 7/12/18, at 6-7. Our review of the record amply supports

the trial court’s conclusions.

      Johnson’s claims to the contrary are unavailing. As noted above, he

claims that the evidence failed to identify him as the perpetrator and failed to

                                      -5-
J-S30018-19



establish the specific intent to kill. In his brief, Johnson provides no supporting

argument regarding his identity as the perpetrator.2 Thus, he abandoned this

argument. See Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super

2007) (stating “[t]his court will not act as counsel and will not develop

arguments on behalf of an appellant”).

       With regard to the Commonwealth’s alleged failure to establish

premeditation or a specific intent to kill, Johnson argues:

             In simple terms, the evidence does not establish Murder
          in the First Degree. The facts are straight-forward. Miss
          Amira Harris said that she called her boyfriend, [Johnson]
          and explained to him how the victim had made a fuss over
          some loud noise. However, what she was really saying was
          that she agitated [Johnson] and his testosterone and
          maleness and implored him to come over to the house to
          adjust the wrong that was so unrighteously [sic] foisted
          upon her. [Johnson] shows up and perhaps not to the
          surprise of any reading the transcript, shoots and kills the
          victim. The undersigned is not claiming that the shooter
          was justified nor should have been undertaken [sic].
          Rather, this counsel is merely saying that the facts do not
          make out malice nor premeditation.

                                          ***

             The defense here, takes the position that [Johnson] acted
          without malice because of the passion and provocation
          generated not only by [Burbage] who made a big deal over
          some loud noise but also by Miss Harris who injected her
          femininity into the ongoing matter and in essence,
          challenged her boyfriend to “do something about it.”

                                          ***

____________________________________________


2 This is understandable, since two eyewitnesses identified him as the
perpetrator, and he could also be seen on surveillance video of the incident.


                                           -6-
J-S30018-19


               The record does not establish that [Johnson] and
           [Burbage] were “beefing” on the day in question or any
           other day and the record really does establish that
           [Johnson] came over to the girlfriend’s house in an excited
           state and reacted to external stimuli which caused him to
           lose his temper and act. [Johnson], while acting most
           inappropriately did not lay in wait or hunt [Burbage] down.
           It was an explosion on the street. It was a tragic ending.
           But, it was not Murder in the First Degree. [Johnson] should
           be awarded an Arrest of Judgment.

Johnson’s Brief at 7-8.

        We disagree. Although Johnson’s counsel provides his interpretation of

the “facts” presented, he does not develop the claim by citing or discussing

any of Miss Harris’ actual testimony, or the testimony from any other

Commonwealth witness.3 See Commonwealth v. Tielsch, 934 A.2d 81, 93

(Pa. Super. 2007) (holding that undeveloped claims will not be considered on

appeal).

        Moreover, as noted by the trial court premeditation and/or a specific

intent to kill can be in an instant. See Commonwealth v. Clemons, 2019

WL 286565 (Pa. 2019) (explaining that the “law does not require a lengthy

period of premeditation to support a first-degree murder conviction; indeed,

the design to kill can be formulated in a fraction of a second”).

        Finally, it is well settled that a “[s]pecific intent to kill as well as malice

can be inferred in a trial for first-degree murder from the use of a deadly

weapon upon a vital part of the victim’s body.” Commonwealth v. Thomas,

____________________________________________


3   Johnson did not testify and provide no other witnesses in his defense.

                                           -7-
J-S30018-19


54 A.3d 332, 335-36 (Pa. 2012).       As noted by the trial court, supra, the

record establishes that the shots fired by Johnson struck vital organs within

Burbage’s body and that death was almost instantaneous. Thus, for all these

reasons, Johnson’s first issue on appeal fails.

      In his second issue, Johnson contends, “the greater weight of the

evidence only established that [he] was riled up by his girlfriend and the

mouth of the victim. . . . [Johnson] lost his cool and opened fire. . . . From

the record, one can only engage in speculation, conjecture and surmise as to

whether [Johnson] had specific intent to kill or engaged in premeditation.”

Johnson’s Brief at 9-11.

      In making his argument, Johnson conflates a challenge to the sufficiency

of the evidence with a claim challenging the weight of the evidence. As our

Supreme Court has explained:

         [I]t is necessary to delineate the distinctions between a
        claim challenging the sufficiency of the evidence and a claim
        that challenges the weight of the evidence. The distinction
        between these two challenges is critical. A claim challenging
        the sufficiency of the evidence, if granted, would preclude
        retrial under the double jeopardy provisions of the Fifth
        Amendment to the United States Constitution, and Article I,
        Section 10 of the Pennsylvania Constitution, whereas a claim
        challenging the weight of the evidence if granted would
        permit a second trial.

            A claim challenging the sufficiency of the evidence is a
        question of law. Evidence will be deemed sufficient to
        support the verdict when it establishes each material element
        of the crime charged and the commission thereof by the
        accused, beyond a reasonable doubt. Where the evidence
        offered to support the verdict is in contradiction to the
        physical facts, in contravention to human experience and the

                                      -8-
J-S30018-19


        laws of nature, then the evidence is insufficient as a matter
        of law. When reviewing a sufficiency claim the court is
        required to view the evidence in the light most favorable to
        the verdict winner giving the prosecution the benefit of all
        reasonable inferences to be drawn from the evidence.

            A motion for new trial on the grounds that the verdict is
        contrary to the weight of the evidence, concedes that there
        is sufficient evidence to sustain the verdict.


Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000) (citations

omitted).

      Nevertheless, we note that Johnson preserved a weight claim in his

post-sentence motion, see Pa.R.Crim.P. 607, and the trial court addressed it

as such in its Rule 1925(a) opinion. Thus, despite Johnson’s phrasing of his

second issue, we will address it as a challenge to the weight of the evidence.

      “[A]ppellate review of a weight of the evidence claim normally involves

examining the trial court’s exercise of discretion in its review of the fact-

finder’s determinations[.]” Commonwealth v. Ross, 856 A.2d 93, 99 (Pa.

Super. 2004) (citing Widmer, supra).        In Widmer, our Supreme Court

further explained:

        An allegation that the verdict is against the weight of the
        evidence is addressed to the discretion of the trial court. A
        new trial should not be granted because of a mere conflict in
        the testimony or because the judge on the same facts would
        have arrived at a different conclusion. A trial judge must do
        more than reassess the credibility of the witnesses and allege
        that he would not have assented to the verdict if he [or she]
        were a juror. Trial judges, in reviewing a claim that the
        verdict is against the weight of the evidence do not sit as the
        thirteenth juror. Rather, the role of the trial judge is to
        determine that notwithstanding all the facts, certain facts are


                                     -9-
J-S30018-19


        so clearly of greater weight that to ignore them or to give
        them equal weight with all the facts is to deny justice.

Widmer, 744 A.2d 745, 751-52 (Pa. 2000) (citations omitted).             Stated

differently, a court may award a new trial because the verdict is against the

weight of the evidence only when the verdict rendered is so contrary to the

evidence received as to shock one’s sense of justice such that right must be

given another opportunity to prevail. Commonwealth v. Goodwine, 692

A.2d 233, 236 (Pa. Super. 1997).

      In this case, the trial court concluded that Johnson failed to specify how

his guilty verdicts were against the weight of the evidence.         The court

explained:

         [Johnson] claims that the verdict was against the weight of
         the evidence as it was based on suspicion, conjecture and
         surmise. [He] does not make any specific allegations about
         what causes the verdict to be against the weight of the
         evidence. Indeed, despite his contentions, there were two
         eyewitnesses and video evidence, evidence that goes far
         beyond suspicion, conjecture and surmise. Thus, it cannot
         be said that the verdict herein was so contrary to the
         evidence as to shock one’s sense of justice.

Trial Court Opinion, 7/2/18, at 10.

      Upon review, we conclude that the trial court did not abuse its discretion

when it denied Johnson’s weight claim.         Ross, supra.   As he did below,

Johnson makes no specific weight claims in his brief. Indeed, in making his

argument, he relies on a case involving a challenge to the sufficiency of the

evidence. See Johnson’s Brief at 10 (quoting Commonwealth v. Karkaria,

625 A.2d 1167 (Pa. 1993)). Thus, because we discern no abuse of discretion

                                      - 10 -
J-S30018-19



in the trial court’s rejection of his weight claim, we dismiss as meritless

Johnson’s second issue on appeal.

      Johnson’s third issue involves a claim of prosecutorial misconduct. Our

standard of review is well settled:

         [P]rosecutorial misconduct does not take place unless the
         unavoidable effect of the comments at issue was to
         prejudice the jurors by forming in their minds a fixed bias
         and hostility toward the defendant, thus impeding their
         ability to weigh the evidence objectively and render a true
         verdict. . . . In reviewing a claim of improper prosecutorial
         comments, our standard of review is whether the trial court
         abused its discretion. When considering such a claim, our
         attention is focused on whether the defendant was deprived
         of a fair trial, not a perfect one, because not every
         inappropriate remark . . . constitutes reversible error.

Commonwealth v. Noel, 53 A.3d 848, 858 (Pa. Super. 2012) (citations

omitted). “Prosecutorial misconduct, however, will not be found where the

comments were based on evidence or proper inferences therefrom or were

only oratorical flair.”   Commonwealth v. Harris, 884 A.2d 920, 927 (Pa.

Super. 2005) (citation omitted). In order to evaluate whether comments were

improper, we must look to the context in which they were made. Id. Finally,

the prosecutor’s comments may be reviewed as a fair response to defense

counsel’s closing remarks. Commonwealth v. Johnson, 179 A.3d 110, 1122

(Pa. Super. 2018).

      In his closing, defense counsel discussed the various items of evidence

introduced by the Commonwealth, including the testimony of Burbage’s young

son and Ms. Harris. Counsel stressed to the jury that “the most important


                                      - 11 -
J-S30018-19



thing you’re going to have to decide is what we call credibility or believability.”

N.T., Trial (Jury), 11/17/17, at 62. Pertinent to Johnson’s third issue, defense

counsel argued:

            Let’s take a look at Amira Harris, if we may.

            17 years-old at the time. Although, if you recall when I
         asked her [a] question about her age, she had difficulty
         remembering, “Was I 17 or 18?” She wasn’t even sure.

             Do you remember how I told you to watch in addition to
         listening? She was a perfect example of what I was
         referring to.

            You will recall the way she was combative, antagonistic,
         confrontational. It seemed like almost every question that
         I asked she displayed one or more of these characteristics.

             Why? Ask yourselves why. Did I ask her questions any
         differently that the [prosecutor] asked her? What was she
         trying to accomplish by this display of attitude and
         behavior?

                                      ***

            You saw her body movements. She would stay back in
         the chair, look around, look down. All of these things, I
         submit, ladies and gentlemen, are telltale factors that can
         lead you to believe that this is a person who’s not being
         truthful.

           What you have to decide is whether or not to believe
         what she had to say as well as the way she said them, the
         way she handled herself on the stand.

Id. at 72-73.     Defense counsel then highlighted what he perceived to be

inconsistencies in her testimony and later stated, “I submit [Ms. Harris] is

about as worthy of belief as elephants flying.” Id. at 80.




                                      - 12 -
J-S30018-19



      In her closing, the prosecutor addressed defense counsel’s above

discussion about Ms. Harris’ testimony and her demeanor on the witness

stand. She stated:

         You also have Ms. Amira Harris, where defense wants you
         to focus on her attitude during cross-examination instead of
         the substance of what she said what happened, but, yet, if
         you paid close attention to his summation, the defense
         concedes that she was in the apartment that night, she got
         in an argument with [Burbage] and that she called
         Muhammad to come home. Muhammad is established to be
         [Johnson,] her boyfriend.

            Everything she told us is the truth, but don’t believe her
         because she has an attitude with [defense] counsel.

N.T., Trial (Jury), 11/17/17, at 98. At this point, defense counsel objected,

and the trial court overruled the objection.

      The prosecutor then focused on Ms. Harris’ demeanor on the stand and

offered reasons for her body movements, then continued:

            Members of the jury, I ask you to look at [Ms. Harris] as
         the real person she is and look at what she has gone through
         and had to experience in order to get to this point and yet
         when she gave her statement at the preliminary hearing and
         today, time and time again she has told what she saw
         happen that night.

            Counsel calls her a liar. What could possibly be this girl’s
         motive? Common sense tells us we only lie when we have
         something to gain from it usually. What did she gain? The
         person she loved, the person she lived with it taken away
         from her, the person who was supposed to take care of her,
         gone.

                                     ***

            Yet, despite that she came out strong.

            She told the truth about what happened - -

                                     - 13 -
J-S30018-19



N.T., Trial (Jury), 11/17/17, at 100-01. Defense counsel again objected, and

this time the trial court sustained the objection.

      The prosecutor then went on to explain to the jury how other evidence

presented by the Commonwealth corroborated Ms. Harris’ testimony. In her

concluding remarks, the prosecutor stated:

             As I stated and as I believe has been presented to you
         through witness after witness, after witness, after witness,
         the evidence in this case is overwhelming. We just don’t
         have two individuals with no motive to put [Johnson] in this
         situation other than the fact that it’s the truth - -

Id. at 106.     At this point, defense counsel objected, and the trial court

sustained the objection.

      Following the prosecutor’s closing, and after the jury had left the

courtroom, defense counsel moved for a mistrial “based upon each of the

objections    that   [he]   interposed    to      the   commentary   made   by   the

Commonwealth during the course of the closing argument.” Id. at 109. When

asked to be more specific, defense counsel referred to the prosecutor’s

statements regarding the truth of Ms. Harris’ testimony, and stated that the

“inappropriate commentary” was intended to “arouse or inflame the passions

of the jury.” Id. at 110. The prosecutor informed the trial court that her

argument regarding Ms. Harris’ truthfulness was said in the context that: 1)

various aspects of her testimony were not challenged by the defense; and 2)

her claim regarding no motive to fabricate was a fair response to defense

counsel’s closing. Id. at 111.



                                         - 14 -
J-S30018-19



      After hearing their positions, the trial court informed defense counsel

that it would instruct the jury to disregard the prosecutor’s “contention that

the witnesses were truthful.      That’s their decision.”     N.T., Trial (Jury),

11/17/17, at 112. The court further stated, “With regards to your objection

to [the prosecutor’s] argument regarding motive to fabricate and twisting your

words, I think that’s fair response.” Id. The trial court then denied Johnson’s

motion for mistrial and recessed for lunch.

      Once trial resumed, the trial court gave its charge to the jury. As part

of its opening remarks the trial court addressed the basis for which Johnson

had moved for a mistrial:

            It is your responsibility as fact-finders to consider all the
         evidence that you believe material in deliberating upon your
         verdict.

            To that end, you must disregard references to [Johnson]
         staring, at the witness, Amira Harris, as she testified.

            Further, whether or not a witness is truthful is for you to
         decide.

Id. at 117.

      In rejecting Johnson’s claim that the prosecutor committed misconduct

when she vouched for Ms. Harris’ testimony, the trial court stated:

         Here, the prosecutor simply argued that defense counsel did
         not challenge [Ms. Harris’] statements during her testimony,
         but rather [defense counsel] challenged her attitude on
         cross-examination. This does not constitute vouching for
         the witness’s credibility. Nevertheless, two of defense
         counsel’s objections were sustained. Indeed, this court
         gave a limiting instruction on this issue, stating “Further,
         whether or not a witness is truthful is for you to decide. In


                                     - 15 -
J-S30018-19


         light of these instructions, [Johnson] is unable to prove
         prejudice. This claim is meritless.

Trial Court Opinion, 11/17/17, at 12 (citations omitted).

      Our review supports the trial court’s conclusions. In his brief, Johnson,

without citation, maintains, “It is Horn Book law that a prosecutor may not

vouch for the alleged truth telling of his witness. Yet, the prosecutor in this

case violated that holding.”     Johnson’s Brief at 11.      After discussing the

prosecutor’s discussion of the truthfulness of Ms. Harris’ testimony despite his

repeated objections, Johnson asserts:

            In short, the prosecutor took a relatively weak case of
         Murder in the First Degree and attempted to make it much
         stronger by interjecting [her] personal opinion and beliefs
         for the jury’s consideration. That was grossly improper.
         There was prejudice as the jury now had to consider not
         only the evidence but the prosecutor’s person view of the
         evidence. For all those reasons, a new trial is required.

Id. at 13. We disagree.

      In making the above argument, Johnson does not acknowledge the trial

court’s limiting instruction. It is well settled, that juries are presumed to follow

the instructions of the trial court. See Commonwealth v. Faurelus, 147

A.3d 905, 915 (Pa. Super. 2016).

      Moreover, we agree with the trial court that, in making the challenged

comments, the prosecutor did not vouch for Ms. Harris’ credibility. As this

Court has recently summarized:

           It is axiomatic that vouching is a form of prosecutorial
         misconduct, occurring when a prosecutor places the
         government’s prestige behind a witness through personal

                                      - 16 -
J-S30018-19


         assurances as to the witness’s truthfulness, and when it
         suggests that information not before the jury supports the
         wtiness’s testimony. Improper bolstering or vouching for a
         government witness occurs where the prosecutor assures
         the jury that the witness is credible, and such assurance is
         based on either the prosecutor’s personal knowledge or
         other information not contained in the record.

Commonwealth v. Johnson, 179 A.3d 1105, 1121 (Pa. Super. 2018)

(citations omitted). In Commonwealth v. Judy, this Court further stressed:

            It is well settled that it is improper for a prosecutor to
      express a personal belief as to the credibility of the defendant or
      other witnesses. However, the prosecutor may comment on the
      credibility of witnesses. Further, a prosecutor is allowed to
      respond to defense arguments with logical force and vigor. If
      defense counsel has attacked the credibility of witnesses in
      closing, the prosecutor may present argument addressing the
      witnesses’ credibility.     Thus, proper examination by the
      [prosecutor] in closing requires review of the arguments advanced
      by the defense in the defense summation.

Judy, 978 A.2d 1015, 1020 (Pa. Super. 2009) (citation omitted).

      Here, the prosecutor’s comments about the “truthfulness” of Ms. Harris’

testimony, did not amount to the Commonwealth vouching for her credibility.

In making these comments, “the prosecutor did not interject her personal

belief” as to Ms. Harris’ veracity, but “simply commented thereon, as she was

permitted to do.” Johnson, 179 A.3d at 1121. Moreover, the challenged

comments were not based upon evidence dehors the record; the prosecutor

repeatedly explained why Ms. Harris’ testimony was corroborated by other

evidence presented by the Commonwealth. See Commonwealth v. Burno,

94 A.3d 956, 974 (Pa. 2014) (explaining while it is improper for prosecutor to

offer a personal opinion as to the defendant’s guilt or credibility of a witness,

                                     - 17 -
J-S30018-19



it is entirely proper for her to summarize the evidence presented, to offer

reasonable deductions and inferences therefrom, and to argue that the

evidence establishes the defendant’s guilt). Finally, like the trial court, we

view the prosecutor’s challenged comments as a proper response to defense

counsel challenging Ms. Harris’ credibility.     Since we discern no abuse of

discretion by the trial court, Johnson’s third issue fails.

      In sum, because all three issues raised by Johnson are meritless, we

affirm his judgment of sentence.

      Judgment of sentence affirmed.


       Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/19/19




                                      - 18 -